ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_04_EN.txt. 125

SEPARATE OPINION OF JUDGE MOSLER
[Translation]

I. Isubscribe to the operative provisions of the Opinion, as well as to the
considerations upon which it is based. In particular, I am in agreement
with the Court’s definition in paragraph 35 of the question raised by the
request, for the purpose of interpreting its legal scope, and I share the view
there expressed that a precise determination of the questions submitted to
the Court results from the requirements of its judicial character.

The Court arrives at the key passages of its reasoning (paras. 43-49) and
at the operative provisions of the Opinion on the basis of an outline of the
various opinions that have been expressed concerning the legal nature of
the relationship between the World Health Organization (WHO) and
Egypt with respect to the Regional Office at Alexandria which, though
starting from different interpretations, all finally arrive at the same con-
clusions. The Court simply states these arguments, without giving prefer-
ence to any of them (paras. 38-42). It rightly concludes that these partly
divergent interpretations all lead to the conclusion that the contractual
régime created between 1948 and 1951 still constitutes the foundation of
the legal relationship between Egypt and the WHO (para. 43).

The method of reasoning followed by the Court is, in my view, justified
in the present case by the duty incumbent upon it as a judicial institution to
define the legal position as precisely as possible in the operative provisions
of the Opinion as well as in its essential reasoning, even if some of that
reasoning contains alternatives each of which, even if incompatible with
others, forms part of a logical concatenation that leads to common con-
clusions.

On the other hand, the vote of a Member of the Court in favour of the
Opinion inevitably leaves open the question of what his own view may be
of all the problems raised by the request. I consequently propose to explain
which of the alternatives described in the Opinion is, in my view, the one
that should be adopted.

II. In paragraphs 11-32 of the Opinion, the Court has examined in
detail the factual and legal context in which the request was submitted
to it. On this basis, and adopting the definition of the problem to be
decided to be found in paragraph 35, I can summarize my position as
follows :

1. The 1951 Agreement was concluded “for the purpose of determining
the privileges, immunities and facilities to be granted in Egypt by the
Government to the Organization, to the representatives of its Members
and to its experts and officials”. Its provisions are based on numerous host
agreements concluded between international organizations and States for

56
INTERPRETATION OF AGREEMENT (SEP. OP. MOSLER) 126

the purpose of regulating the legal status of the organization and of its
premises, services and staff in the State in question.

For example, the Agreement between Switzerland and the WHO, which
to a large extent served as the model for the Agreement between the WHO
and Egypt, had as its object “to regulate the legal status of the World
Health Organization” (UNTS, Vol. 26, p. 333) ; the matters dealt with in it
are, mutatis mutandis, the same as those in the 1951 Agreement with
Egypt.

In so far as the object and purpose of other agreements are the same as
those of the Agreement between the WHO and Egypt, they may be taken
into consideration in interpreting the latter. This method of interpreting a
treaty by reference to another treaty, although it is sometimes contested,
has rightly been admitted in the decisions of the Court. The closest case to
the one with which we are at present concerned and in which the Court
followed this method is that of the Advisory Opinion concerning the
Constitution of the Maritime Safety Committee of the Inter-Governmental
Maritime Consultative Organization (IMCO) (I.C.J. Reports 1960, p. 150 at
pp. 169 f.).

From a general comparison of host agreements it will be seen that some
of them expressly mention the establishment of an office or service in a
precisely defined town or place. Most of them are silent on this point, or
make only a passing mention of where the headquarters has already been
established, or is to be established through a process falling outside the
written provisions of the agreement. On the other hand, the permanent
establishment of an office or service is the raison d’être of a host agreement,
which regulates in detail the legal status of such office or service. The
establishment, the operation and the maintenance of the office or service in
fact constitute the very essence of a host agreement. Apart from a few
provisions concerning, the legal position of the organization itself with
respect to and within the State in question, the agreement would be
pointless unless the office or service was in existence before its conclusion
or was established pursuant to it. There is, in consequence, a close link
between the establishment or the continued existence of the office or
service on the territory of the State and the agreement which regulates its
legal status with respect to and within the legal order of that State. This
relationship is sometimes, as in the present case, made plain in the pre-
amble and in certain provisions of the agreement which, by mentioning the
office or service, presuppose its existence. But such a connection also
exists in cases where the agreement is merely silent with respect to the town
or place where the office or service is, or is to be, situated.

These considerations apply to the 1951 Agreement which was concluded
with a view to the integration of the Alexandria Bureau with the WHO as
its Regional Office for the Eastern Mediterranean.

It emerges from the historical background to the Agreement that at the
time when the Government of Egypt took the necessary steps to offer the
site of the building to the WHO, and when the Bureau’s entry into service
within the structure of the WHO was being contemplated, the project had

57
INTERPRETATION OF AGREEMENT (SEP. OP. MOSLER) 127

passed the preliminary negotiation stage and had reached the stage of the
negotiation of a definite text. The measures which culminated in the
placing of the Bureau at the disposal of the WHO ran parallel with the
preparation and negotiation of the Agreement (see paras. 17-23 of the
Opinion). It was of course expected on both sides that the negotiations
would succeed ; Egypt had not made any reservation that would have
enabled it, if necessary, to resume control of the office. It does not seem
that it was envisaged on either side that this expectation might be disap-
pointed. But it cannot be concluded from the silence of the parties that the
arrangement which resulted in the integration of the Bureau was an inde-
pendent and definitive agreement. My interpretation of the events in
question and of the probable intentions of the parties leads me to the
conclusion that the arrangement whereby the Bureau’s entry into opera-
tion as the Regional Office of the WHO was brought about was a stage in
more extensive negotiations for the establishment of the Bureau as a
regional institution of the WHO, with all the factual and legal conse-
quences that entailed. The establishment of the seat of the regional orga-
nization in Egypt consequently cannot be dissociated from the agreement
regulating its legal status. I infer therefrom that the commencement of
operations of the Regional Office in Egypt effected on | July 1949 by the
bilateral arrangement between Egypt and the WHO was not, from a legal
point of view, a definitive act consummated on that date and unrelated to
the 1951 Agreement but that, on the contrary, that Agreement also con-
templated the siting of the Regional Office in Alexandria. I consequently
conclude that the negotiations between the WHO and the Egyptian Gov-
ernment must be regarded as a continuing process leading first of all to the
transfer of the Bureau to the WHO as from 1 July 1949 and concluding
with the entry into force of the Agreement of 25 March 1951 (cf. also
para. 39 of the Opinion).

It follows that every provision of the Agreement capable of concerning
the seat is applicable to any transfer of the Office from Egypt.

2. It is uncontested that, from the point of view of an international
organization’s constitution, the closure or transfer of its principal or
regional headquarters is to be effected pursuant to decisions taken by the
competent organ of such organization ; but the implementation of such a
decision is subject to conditions resulting from the legal relationship
between the organization and the State concerned.

It follows from the considerations set forth above that the transfer of the
Office would deprive the 1951 Agreement of its principal object. Since such
transfer would be tantamount to the extinction of the Agreement, it could
be effected either by common action of the parties, cancelling that earlier
common action which was expressed in the Agreement, or by a unilateral
denunciation by the WHO provided the Agreement expressly or impliedly
permits such denunciation.

(a) Section 37 reads as follows :

“Section 37. The present Agreement may be revised at the request
of either party. In this event the two parties shall consult each other

58
INTERPRETATION OF AGREEMENT (SEP. OP. MOSLER) 128

concerning the modifications to be made in its provisions. If the
negotiations do not result in an understanding within one year, the
present Agreement may be denounced by either party giving two
years’ notice.”

This formula is identical with that in numerous host agreements concluded
by the WHO and other international organizations. It is also to be found in
the model agreement between the WHO and a “host government”. As
already mentioned, the 1951 Agreement is based on the Headquarters
Agreement between the WHO and Switzerland, Article 29 of which is
entitled “Modification of the Agreement”. The wording of that article is
identical with that of Section 37, but the three sentences which the section
contains are set out separately in Article 29 in three numbered paragraphs
(UNTS, Vol. 26, p. 333, at p. 347). The draft agreement dated 16 October
1946 contains the same text. It does not seem to have been discussed
between the parties.

The clause originates in the Agreement concluded between Switzerland
and the International Labour Organisation concerning the latter’s legal
status in Switzerland, in which, in Article 30, the same text is to be found as
in Article 29 of the Agreement with the WHO, set out in the same order of
paragraphs (UNTS, Vol. 15, p. 380). As is well known, this wording was
the result of a compromise between those negotiating on behalf of Swit-
zerland and of the ILO respectively.

As was abundantly argued in the written and oral statements, this
compromise and its antecedents lend themselves to divergent interpreta-
tions of the common intention of the parties as expressed in the text which
eventually became Article 30 of the Agreement. If the term “revision” be
understood in accordance with the ordinary meaning to be given to it (cf.
Art. 31, para. 1, of the Vienna Convention on the Law of Treaties), it
suggests the idea of introducing partial changes in a situation, agreement
or status, rather than the abolition or complete and total cessation of the
situation, treaty or status in question. Nothing is to be found in the context
which might justify an interpretation departing from the ordinary mean-
ing. I doubt therefore whether Section 37 is applicable in the present case,
since I do not think that to cease to apply the Agreement can be construed
as a revision. I admit that the word revision may in certain circumstances
have the meaning of a radical and total change in a treaty ; but the second
sentence in Section 37, which speaks of “modifications”, prevents my
interpreting the revision referred to in the first sentence of that same
Section in this broader sense.

(b) If what seems to me the more plausible interpretation is followed,
that of not applying Section 37 to denunciation without a prior attempt at
revision, one must nevertheless not lose sight of the application of the
principle of general international law that, even in the absence of a
denunciation clause, the parties to an international agreement may bring
its operation to an end if it appears from an interpretation of the provisions

59
INTERPRETATION OF AGREEMENT (SEP. OP. MOSLER) 129

of the agreement as a whole, and from its inherent meaning, taking into
account the legitimate interest of the parties, that its revocation must be
possible.

This argument finds reinforcement in Article 56 of the Vienna Conven-
tion on the Law of Treaties, and the considerations which have led the
International Law Commission to insert the same text in a corresponding
article of its draft on treaties between States and international organiza-
tions. These two articles state a rule permitting the denunciation of any
international agreement which contains no provision on this point, pro-
vided that:

(i) it is established that the parties intended to admit the possibility of
denunciation or withdrawal ; or

(ii) a right of denunciation or withdrawal may be implied by the nature of
the treaty.

The negotiations on the provision that was to become Article 30 of the
Agreement between Switzerland and the [LO show that it was Switzer-
land’s intention to reserve the possibility of denunciation. There is nothing
to suggest that the compromise wording, which envisages denunciation
only after an attempt at revision, implies that Switzerland renounced any
possible exercise of denunciation (even though it is not mentioned in the
Agreement), should this be required for an orderly winding-up of the ILO
Headquarters in Switzerland. The Agreement between the WHO and
Egypt lends itself to an analogous interpretation. It cannot be presumed
that the WHO intended to commit itself for ever neither to transfer nor to
close its Office. Its Constitution did not allow it to commit itself without
any possibility of changing the seat of a regional organization (cf. Art. 44
of the Constitution).

I consequently conclude that by virtue of a right deriving from the
provisions of the Agreement as a whole and not from its inherent meaning,
either party may put an end to its operation under conditions which now
fall to be determined.

3. If my view be adopted, that the Agreement may be denounced by
virtue of a rule which is implied in it, the consequences which result there-
from with respect to the modalities for its termination are as follows :

(a) Since an implied rule by its very nature contains no provision con-
cerning the modalities of its application, the parties must get in touch in
order to enter into consultations and negotiations with respect to the
time-limits and measures which may be appropriate for enabling the
transfer to be effected in an orderly manner. The parties’ obligation to reach
an understanding with respect to the consequences of denunciation results
from the contractual link between them, which requires them to work out in
common a solution to the problems arising from the application of the
Agreement where no express rules are laid down to govern the matter. The
Court has analyzed the parties’ responsibilities in this connection in para-
graph 48 of the Opinion and has specified them in paragraph | of the
operative provisions.

60
INTERPRETATION OF AGREEMENT (SEP. OP. MOSLER) 130

(b) Although I support the operative provisions and what is stated in
paragraph 49, I would like to add one observation in the event of the attempt
to arrive at a solution by common agreement being unsuccessful. In that
case, the text of Section 37 may furnish a solution. To be sure, itis clearfrom
the wording of that provision that the denunciation which is there envisaged
is limited to cases where prior negotiations undertaken after a request for
revision have failed. But the contracting parties nevertheless envisaged
the eventuality of bringing the Agreement to an end as the result of its
denunciation. Furthermore, they agreed, again in another context but
nevertheless within the framework of the Agreement, on a notice-period of
two years, which they considered appropriate for bringing the Agreement to
an end. This interval between notice of denunciation and the date on which
it takes effect was considered proper and reasonable for taking the neces-
sary steps to wind things up. The common intention of the parties as thus
expressed gives an indication of how to carry out that same operation even
where it is the consequence of a right of denunciation deriving from a
different legal basis, namely, the implied rule which I have just stated. On
this hypothesis, the notice-period of two years provided forin Section 37 can
be applied by analogy.

I thus reach the conclusion that if the parties do not manage jointly to

. Solve the problems caused by a transfer, either of them has the right to give
notice of denunciation of the Agreement, to take effect two years later.

(Signed) Hermann MOSLER.

61
